Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al (US 2015/0145444) in view of Lucas (US 2008/0284363).

Re Claims 1 and 8; Reed discloses a device (100) in the form of an accumulator-operated appliance, comprising: 
at least two electrical systems (205 and 210), wherein a first one of the electrical systems (205) is a first winding of a first electrical drive motor, and the second one (210) of the electrical systems is a second winding of the first electrical drive motor 
an attachment appliance (150), 
a first accumulator and a second accumulator, (Par 0034) and 
an electronic controller (220 and 275) configured for connecting the electrical systems to the first and/or a and second accumulators so as to transfer power, (Par 0034)
wherein the controller is set up to either connect both electrical systems to only one accumulator or to connect each electrical system to a separate accumulator, (Par 0034)
wherein the controller is configured to detect functional parameters (data) of the accumulators and establish the electrical connections as a function of the functional parameters, (Par 0034)
wherein the functional parameters include information about the presence of an accumulator, (Par 0034)
 wherein the controller is configured to automatically limit the power to the electrical systems so that the electrical systems only receive a reduced power, (Par 0029,0035)
wherein the electrical drive motor is configured to operate in a first power mode and a second power mode with a higher power consumption compared to the first power mode, (Par 0029,0035; The speed control module 275 operates the suction motor 160 at the first operating speed (i.e., when the first battery pack is connected) or at the second operating speed (i.e., when the second battery pack is connected).) and wherein the controller is configured to automatically prevent the drive motor from being operated in the second power mode when only one accumulator is operational, and (Par 0035; The speed control module 275 operates the suction motor 160 at the first operating speed (i.e., when the first battery pack is connected) or at the second operating speed (i.e., when the second battery pack is connected).)
and wherein the accumulator-operated appliance has a second electrical drive motor (second brush roll motor speed) configured to operate the attachment appliance, (Par 0035 The speed control module 275 operates the suction motor 160 at the first operating speed (i.e., when the first battery pack is connected) or at the second operating speed (i.e., when the second battery pack is connected).)
wherein the accumulator-operated appliance has a multiplex circuit to operate the second electrical drive motor dependent on one of the functional parameters with power which is supplied by a single accumulator, (Par 0035) 
Reeds does not disclose wherein the electronic controller allows the drive motor to be operated in the second power mode only when the appliance operates with at least two accumulators, and wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order.
However, in an analogous art, Lucas discloses wherein the electronic controller allows the drive motor to be operated in the second power mode only when the appliance operates with at least two accumulators, and wherein different accumulators are configured to supply the power to the second electrical drive motor in chronological order. (Par 0079 and Fig. 15)
	Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have used both batteries in order to provided the required amount of power to the load when needed so that the tool works efficiently. 


Re Claims 3 and 10; Reed discloses further comprising a switch arrangement (240) having electrical switches configured for connecting each one of the accumulators to an electrical system or for connecting a plurality of electrical systems to a single accumulator. (Fig. 2)

Re Claim 4 and 11; Reed discloses wherein the functional parameters additionally include information about a pole voltage of the accumulator, a temperature of the accumulator and/or a residual capacity of the accumulator. (Par 0029)

Re Claim 5; Reed discloses comprising a supply voltage, which is obtained by pulse width modulation, for operating the electrical system. (Par 0033)

Re Claim 6; Reed discloses comprising a circuit that has a first switch arranged in an output circuit of the first accumulator, a second switch arranged in an output circuit of the second accumulator, and/or a bridge switch connecting the output circuits of the two accumulators to one another. (Fig. 2)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
11/17/2022Primary Examiner, Art Unit 2836